                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8         ABHIJIT PRASAD,                                  Case No.15-cv-04933-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                              ORDER REJECTING THIRD
                                                    v.                                        DISCOVERY DISPUTE LETTER FOR
                                  10
                                                                                              FAILURE TO COMPLY WITH COURT
                                  11         GAIL SIMMONS, et al.,                            ORDER
                                                          Defendants.                         Re: Dkt. No. 126
                                  12
Northern District of California
 United States District Court




                                  13             On February 5, 2019, the parties submitted a third joint discovery dispute letter concerning

                                  14   matters relating to Mr. Prasad’s deposition. Dkt. No. 126. This joint discovery dispute letter does

                                  15   not comply with the discovery dispute procedures outlined in Court’s Standing Order for Civil

                                  16   Cases in at least two respects.

                                  17             First, Mr. Prasad’s statement of his position exceeds the 1,500-word limit by 435 words.

                                  18   Second, the parties do not attest to compliance with the requirement that lead counsel for the

                                  19   parties confer about the discovery dispute, and, in fact, the letter suggests that the parties failed to

                                  20   meet and confer at all. Dkt. No. 126 at 1.

                                  21             The parties may resubmit their dispute to the Court after engaging in a meaningful

                                  22   conference of lead counsel. See Standing Order for Civil Cases at 3 (“Unjustified delay or refusal

                                  23   to participate meaningfully in the conference of lead counsel or the preparation of the joint

                                  24   discovery letter may be grounds for entry of an order adverse to the delaying or non-participating

                                  25   party or other appropriate sanctions.”). Any resubmitted joint discovery dispute letter must

                                  26   comply with the Court’s Standing Order for Civil Cases.

                                  27             IT IS SO ORDERED.

                                  28   ///
                                   1   Dated: February 6, 2019

                                   2

                                   3
                                                                     VIRGINIA K. DEMARCHI
                                   4                                 United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
